Filed 7/26/16 In re A.M. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re A. M., a Person Coming Under the
Juvenile Court Law.
                                                                 D069625
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                 (Super. Ct. No. CJ1180)
         Plaintiff and Respondent,

         v.

C. M.,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County, Randall

White, Judge. Affirmed.

         Jamie A. Moran, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel, and Kristen M. Ojeil, Deputy County Counsel, for Plaintiff and Respondent.
       San Diego County Health and Human Services Agency (Agency) filed a petition

in juvenile court after the newborn child (A.M., hereafter Baby) of C.M. (Mother) tested

positive for narcotics at birth, and Baby became a dependent of the juvenile court. The

court ordered services for Mother to address the protective issues, but she did not reunify

with Baby because she did not make substantive progress in the treatment plan to address

her drug addiction. Consequently, the court terminated services to Mother and set a

Welfare and Institution Code section 366.2611 hearing to terminate parental rights.

       Subsequently, Mother filed a section 388 petition seeking placement of Baby and

reinstatement of reunification services. At the combined section 388 and section 366.26

contested hearing the juvenile court denied Mother's section 388 petition, determined

Baby would likely be adopted and that adoption would be in her best interests. The court

terminated parental rights and ordered a permanent plan of adoption for Baby. Mother

timely appealed, and contends the juvenile court erred by (1) denying her section 388

petition; and (2) terminating her parental rights.

                      FACTUAL AND PROCEDURAL HISTORY

       A. The Detention and Jurisdiction/Disposition

       Baby was born in July 2014, with methamphetamine in her system, caused by

Mother's drug use while pregnant. Five days later, Agency filed a petition under section

300, subdivision (b)(1), because of Mother's inability to protect and provide adequate

care for Baby because of Mother's and Baby's positive tests for methamphetamine at the


1      All statutory references are to the Welfare and Institutions Code.

                                              2
time of Baby's birth, and Mother's history of drug use. Mother admitted using drugs

when she was stressed, that her drugs of choice are cocaine and marijuana, and that she

uses cocaine when it is available. During her pregnancy, she tested positive for

marijuana and benzodiazepine and admitted to ingesting what she believed was cocaine

the day prior to Baby's birth.

       At the detention hearing, the juvenile court made a prima facie finding on the

petition, detained Baby in out-of-home care, and ordered liberal supervised visitation and

voluntary services to Mother. At the contested jurisdiction and disposition hearing on

July 31 the court read and considered the social worker's jurisdiction/disposition report

dated July 31 that outlined Mother's admissions to using marijuana, cocaine, and

methamphetamine. In addition, she reported being under stress because of mental health

issues of depression and housing difficulties; and expressed a willingness to participate in

services. The juvenile court made a true finding on the petition by clear and convincing

evidence; declared Baby a dependent; ordered that she be placed with a nonrelative

extended family member (NREFM) as Baby's caregiver (Ms. K. L., hereafter caregiver);

and ordered reunification services to Mother. Mother's case plan included counseling and

mental health services, parenting education, substance abuse services, and liberal

visitation.

       B. The Reunification Period

       As of the six-month review hearing on February 19, 2015, Mother was enrolled in

Kiva, an inpatient substance abuse treatment program, to address her substance abuse and

housing issues. The social worker noted that although Mother visited regularly and there

                                             3
appeared to be a strong parent-child bond, it would be detrimental to return Baby to

Mother's care based on Mother's pattern of relapse on alcohol and drugs, including

methamphetamine. Mother also struggled with lack of stable housing, and was in need of

therapeutic treatment. The juvenile court found returning Baby to Mother would create a

substantial risk of detriment to Baby, but ordered additional reunification services for

Mother.

        As of the contested 12-month review hearing, the reports documented concerns

over Mother's unstable housing situation, her relapse (just two weeks prior to the review

hearing) to using drugs, and her failure to address her substance abuse problem at the

inpatient treatment program. Mother did visit Baby regularly and the social worker noted

that they appeared bonded. The court considered the Agency's status review report dated

July 22, 2015, and addendum dated August 6, 2015, a July 22, 2015, report from a court

appointed special advocate (CASA), and Mother's testimony that included a statement

that she was participating in the court-ordered services just to get her "baby back, and

that's it."

        The juvenile court found Mother had not made substantive progress with the

provisions of her case plan, return of Baby to Mother would create a substantial risk of

detriment to Baby, and there was no substantial probability she would be returned to

Mother within the next five months. The court terminated Mother's reunification

services, set a section 366.26 hearing, and ordered continued liberal, supervised

visitation.



                                             4
       C. The Section 366.26 Assessment

       On November 17, 2016, the Agency filed a section 366.26 report and subsequent

addendum for the section 366.26 hearing recommending that Mother's parental rights be

terminated and a permanent plan of adoption be ordered. The social worker noted that

during the reunification period Mother visited Baby regularly but did not fulfill a parental

role in her life.

       Similarly, between the time services were terminated and the original section

366.26 hearing, Mother had supervised visits with Baby at the caregiver's home. The

social worker noted that although Mother attended all visits and was prepared for each

visit, she was not able to meet Baby's needs during the visit or manage the care of both of

her children during a structured 60-90 minute visit.2 The social worker noted that it

appeared Mother lacked a significant parent-child relationship with Baby, who identified

the caregiver as her primary caregiver, and testified Baby identified Mother more as a

relative or close friend than a birth parent.3



2      For example, at a visit on October 17, Mother showed up with the child's newborn
half-sibling but had to ask the caregiver for help while Mother held the sibling or pumped
milk. During another visit on October 31, Mother tried to put a Halloween mask on Baby
and comb her hair, but became frustrated when Baby would not let her do so, and Mother
then asked for help from the caregiver's relative, who completed the task.

3      For example, during the October 17 visit, Baby looked to the caregiver when she
had a soiled diaper, sought approval from her by making eye contact, went to her for
water, and ran to the caregiver for comfort when she was scared by a loud sound even
though Mother was in closer proximity. Although Mother displayed affection toward
Baby with a hug and kiss, Baby accepted the affection but did not reciprocate it, and the
caregiver reported Baby does not cry or appear distressed when Mother departs the visits.
During visits in December, Baby looked to the caregiver for approval several times
                                                 5
       The adoptions placement coordinator assessed Baby as generally adoptable, with

34 possible adoptive families in San Diego County willing to adopt a child with her

characteristics as of November 12, 2015. Additionally, Baby was assessed as specifically

adoptable because her caregiver was willing to adopt her. Based on the Agency's

assessment, Baby established an attachment to her caregiver, as evidenced by Baby

seeking her for affection, approval, security, comfort, and to meet her daily needs. These

behaviors identified the caregiver as Baby's primary caregiver, who met all of her daily

needs and was committed to providing her with safety, well-being, and permanence. The

caregiver had a family support system in place to help care for Baby if needed, and the

caregiver was open to continued visits with Mother so long as they were beneficial and

appropriate.

       The social worker testified, based on her observations, Mother was unable to meet

Baby's needs during the supervised visits and could not manage caring for her and her

half-sibling. More importantly, the Agency concluded that it appeared Mother "lack[ed]

a significant parent-child relationship with [Baby]," and did not have a parental role in

Baby's life. During the reunification period, Mother did not progress to unsupervised

visits and Baby did not seemed distressed when visits ended. Baby identified her

caregiver as her primary caregiver, looked to her for approval when exploring unfamiliar

areas or persons, and was distressed when she was taken from the caregiver's home. The

social worker observed that Baby's relationship with Mother was akin to a relative rather


before doing something, called the caregiver "[m]ommy," and separated from Mother at
the end of the visits without distress.
                                             6
than a birth parent, as evidenced by her absence of distress when separating from Mother

and not looking to her for approval or affection. Finally, the social worker noted it

appeared Baby did not have a significant attachment to her half-sibling, born in

September 2015, because they did not have any shared experiences and they had never

lived together. Thus, there was no detriment to Baby if parental rights were terminated,

and a permanent plan of adoption was in her best interests.4

       D. Mother's Section 388 Petition

       Mother filed a section 388 petition on December 28, 2015, seeking placement of

Baby with her or, in the alternative, that reunification services be reinstated for Mother up

to the 24-month review date. The petition included attachments verifying Mother's

enrollment and phase one status in Dependency Drug Court, enrollment verification at

Kiva since August 7, 2015, with results of onsite random drug testing, and a letter from

Kiva verifying Mother volunteered there as a daycare coordinator responsible for

scheduling and organizing the Kiva daycare facility. At a January 4, 2016, hearing, the

juvenile court found Mother had made a prima facie case by making a "minimal

showing" of both changed circumstances and best interests of the minor, and therefore set

a section 388 evidentiary hearing.



4       The CASA provided the juvenile court two informational reports, dated
December 1, 2015, but did not make any formal recommendations based on her limited
ability to gather information during this period. The CASA noted Mother maintained
regular visitation with Baby and that it appeared Mother and Baby had a strong
connection, based on previous visits she had observed and one visit she observed on
November 21, 2015.

                                             7
       E. The Combined Section 366.26 and Section 388 Hearing

       At the combined section 366.26 and section 388 hearing on January 15, 2016, the

juvenile court admitted into evidence numerous reports, and also heard testimony by

Mother, the caregiver, and the social worker.

       The caregiver testified she has cared for Baby since she was 10 days old,

supervising visits with Mother during that time. She testified that Mother would play

with Baby and care for both Baby and her sibling during visits. Further, the caregiver

testified she was willing to adopt Baby if parental rights were terminated.

       Mother testified she is an addict, and that she entered her current residential

treatment program at Kiva on August 7, 2015, which she completed on December 27,

2015, and during which she had numerous clean drug tests. She was currently looking

for housing, was on the third step of the 12-step program, and had obtained a sponsor the

previous October. However, she admitted she had previously completed Kiva's

residential treatment program on April 1, 2015, during which she had participated in drug

testing, parenting, and 12-step meetings as part of that program, but that two weeks after

completing her first program at Kiva she relapsed on methamphetamine and had used it

daily for about three months thereafter. Mother also admitted she continued to visit Baby

during the time she was using methamphetamine, but she would not use prior to the visit,

only a few hours after.

       The social worker testified that, after reviewing the entire dependency file, social

worker contact logs, and reports admitted into evidence, and hearing Mother's testimony

that day, it was his opinion Mother had not shown changed circumstances because of her

                                              8
extensive drug history, several recent positive drug tests, and inability to provide a safe

home for Baby. The social worker testified, based on Mother's lack of parental

relationship with Baby and because Baby was a highly adoptable child, it was in Baby's

best interests to order a permanent plan of adoption. In addition, he testified (based on

his visitation observations) Baby had built an attachment to her current caregiver, seeking

her for affection, approval, and direction, and identifies the caregiver as her "mommy."

He did not observe Baby displaying the same behaviors indicating she identified Mother

as her primary caregiver because Baby did not reciprocate affection toward Mother at

times and did not seem distressed after separating from her. The social worker explained

Baby needed permanency due to her young age and the importance for infants to be

provided with safety, emotional well-being, and having their daily needs met; and

cautioned a second removal from Mother's care would hinder that development. The

social worker testified the likelihood of Mother maintaining sobriety was very low and

leaving Baby in foster care without a permanent plan was harmful to her development

and stability. Further, he stated that based on his assessment of the totality of the

circumstances, adoption was in Baby's best interests.

       F. The Juvenile Court's Rulings and Orders

       The court denied the section 388 petition. The court noted the circumstances

remained largely the same since July of 2015, when Mother completed her residential

treatment program and nevertheless relapsed, and that it is in Baby's best interests for her

to remain with her caregiver and in a stable situation.



                                              9
       After denying the section 388 petition, the court then turned to the section 366.26

hearing. The court terminated parental rights, and found by clear and convincing

evidence Baby was likely to be adopted and that no exceptions to adoption pursuant to

section 366.26 subdivision (c)(1)(B), applied. The juvenile court ordered a permanent

plan of adoption for Baby, designating her current caregiver as the prospective adoptive

parent and sole holder of Baby's educational rights, and ordered sibling visitation, finding

that sibling interaction would not be contrary to Baby's safety and well-being. The

juvenile court also noted, although there had been regular visitation by Mother, some of

that visitation was during a three-month period when Mother relapsed and was not sober;

and there was insufficient evidence to show that the parent-child bond exception applied.

Mother filed a timely notice of appeal.

                                          ANALYSIS

       A. Mother's Challenge to the Ruling on the Section 388 Petition

       Mother first asserts the court abused its discretion when it denied her section 388

petition.

       Legal Principles and Standard of Review

       Under section 388, a parent or any person having an interest in a dependent child

may request the court to change, modify, or set aside a previous court order (§ 388, subd.

(a)(1)), but bears the burden of proof and must show by a preponderance of the evidence

that (1) there is new evidence or a change of circumstances; and (2) that the proposed

change is in the child's best interests. (In re Stephanie M. (1994) 7 Cal.4th 295, 317; In

re Daijah T. (2000) 83 Cal.App.4th 666, 672.) The petitioner must demonstrate changed

                                             10
circumstances, not merely that there are changing circumstances. (In re Ernesto R.

(2014) 230 Cal.App.4th 219, 223 [period of "recent sobriety reflects 'changing,' not

changed, circumstances"].)

       When assessing a section 388 petition, "[i]t is not enough for a parent to show just

a genuine change of circumstances under the statute. The parent must [also] show that the

undoing of the prior order would be in the best interests of the child." (In re Kimberly F.

(1997) 56 Cal.App.4th 519, 529.) In making its decision on this issue, the juvenile court

may not merely compare the relative strengths of the competing households (id. at

p. 530), but instead should examine numerous factors, including (1) the seriousness of the

problem that brought rise to the dependency, and the reason for any continuation of that

problem; (2) the strength of relative bonds between the dependent to both parent and

caregivers; and (3) the degree to which the problem that created the initial dependency

proceeding may be easily removed or ameliorated and the degree to which it already has

been removed or ameliorated. (Id. at p. 532.)

       Analysis

       We conclude the evidence, viewed in the light most favorable to the judgment,

supports the court's decision to deny Mother's section 388 petition (In re Stephanie M.,

supra, 7 Cal.4th at p. 318), and therefore Mother cannot demonstrate the court abused its

discretion.

       On the first prong, Mother showed at most that a major circumstance leading to

the initial dependency proceeding—her drug addiction—was in the process of changing,

which a court may deem inadequate to show a real change in circumstances. (In re Casey

                                            11
D. (1999) 70 Cal.App.4th 38, 49.) Although Mother argues on appeal that her continued

progress in her substance abuse treatment reflects changed circumstances, her sobriety

had only lasted for a brief period (from early Aug. 2015 to the contested § 388 hearing in

Jan. 2016) and only occurred in a highly structured setting of a residential treatment

program. Moreover, the court was entitled to view this recent progress with skepticism,

considering the evidence she had completed the same residential treatment program but

been unable to maintain the sobriety needed to parent Baby because she relapsed to using

methamphetamines two weeks before the 12-month review hearing and then entered a

period of daily use for three months until she resumed her latest residential treatment

program. Because there was evidence Mother was a long-term drug abuser and had only

recently completed the Kiva program, the court could conclude she had not shown a real

change in circumstances. As the court explained in In re Ernesto R., supra, 230

Cal.App.4th at page 223, Mother's "recent sobriety reflects 'changing,' not changed,

circumstances. [Citation.] [Mother] has a history of drug relapses, is in the early stages

of recovery, and is still addressing a chronic substance abuse problem. (See [In re

Kimberly F., supra, 56 Cal.App.4th at p. 531, fn. 9] [' It is the nature of addiction that one

must be "clean" for a much longer period than 120 days to show real reform.']; In re

[Cliffton] B. (2000) 81 Cal.App.4th 415, 423-424 . . . [200 days of sobriety not enough].)

[Mother's] completion of a drug treatment program, at this late a date, though

commendable, is not a substantial change of circumstances."

       Mother also appears to claim she showed a change in circumstances by

demonstrating she had attained the ability to safely parent Baby because she was

                                             12
parenting Baby's younger sibling. Although Mother demonstrated that during this period

she cared for her new child at her residential treatment program, she was not able to show

she could manage the care of an infant outside a structured setting or be able to parent

Baby on her own. Indeed, at trial, a social worker testified that based on his observations

of events at the caregiver's home and at Mother's residential treatment program when

both children were present, Mother was unable to manage both infants without the

assistance of others. These events, in addition to suggesting Mother did not occupy a

parental role in Baby's life, permitted a trier of fact to infer Mother lacked the ability to

care for two very young and vulnerable children outside of brief visits in a highly

structured setting.

       Moreover, as to the second prong, there was ample evidence supporting the court's

determination the relief requested in Mother's section 388 petition (either placement with

Mother or reinstatement of reunification services up to the 24-month date) was not in

Baby's best interests. Once reunification services have been terminated, as here, "the

court's focus shifts from family reunification toward promoting the child's needs for

permanency and stability. [Citation.] 'A court hearing a motion for change of placement

at this stage of the proceedings must recognize this shift of focus in determining the

ultimate question before it, that is, the best interests of the child.' " (In re J.C. (2014) 226

Cal.App.4th 503, 527, quoting In re Stephanie M., supra, 7 Cal.4th at p. 317.].) There

was evidence from which the court could have concluded it was in Baby's best interests

for her to remain with her current caregiver in a stable situation, and to begin the process

of a permanent placement, rather than to place her in limbo for another year to await

                                              13
Mother's efforts to achieve sobriety and stability. Mother appears to argue the factors

outlined in In re Kimberly F., supra, 56 Cal.App.4th at page 532 show it was in Baby's

best interests to place her with Mother or, in the alternative, to have reunification services

reinstated for Mother up to the 24-month review date. Specifically, the factors articulated

in Kimberly F. address: (1) the seriousness of the problem that led to the dependency; (2)

the strength of relative bonds between the child and both the parent and caregivers; and

(3) the degree to which the problem may be easily removed or ameliorated, and the

degree to which it has actually been cured. (Ibid.) However, the In re J.C. court declined

to apply the Kimberly F. factors, holding they do not take into account the shift in focus

to a child's needs for permanency after the reunification period has ended. (In re J.C.,

supra, 226 Cal.App.4th at p. 527.)

       Even assuming the Kimberly F. factors are relevant to the "best interests" prong,

Mother's argument nevertheless fails. First, even the Kimberly F. court recognized it will

be the "rare" case in which an appellate court would reverse a juvenile court's denial of a

section 388 petition. (In re Kimberly F., supra, 56 Cal.App.4th at p. 522.) Moreover,

Kimberly F. recognized section 388 provides an " 'escape mechanism' when parents

complete a reformation in the short, final period after the termination of reunification

services but before the actual termination of parental rights." (Kimberly F., at p. 528,

citing In re Marilyn H. (1993) 5 Cal.4th 295.) However, Kimberly F.'s observations

occurred in the context of a dependency proceeding in which the children were removed

because the family home was dirty and unsanitary (Kimberly F., at p. 523), and after the

reunification period ended the mother cleaned and maintained her home and engaged in a

                                             14
parenting class and other services, and then filed a section 388 petition seeking return of

her children or more reunification services. (Kimberly F., at pp. 524-525.) The appellate

court reversed an order denying the section 388 petition, specifically noting that an

important factor to be considered was the seriousness of the problem that gave rise to the

dependency case. (Kimberly F., at p. 530.) However, the Kimberly F. court specifically

observed that, unlike a dirty house problem, "we doubt that a parent who sexually abused

his or her child could ever show a sufficient change of circumstances to warrant granting

a section 388 motion. Likewise the parent who loses custody of a child because of the

consumption of illegal drugs and whose compliance with a reunification plan is

incomplete during the reunification period. It is the nature of addiction that one must be

'clean' for a much longer period than 120 days to show real reform." (Id. at p. 531, fn. 9,

italics added.)

       Here, the original issue giving rise to the proceedings was Mother's significant

drug history, a more serious issue significantly less amenable to rapid remediation than

the dirty home case in Kimberly F. Second, the strength of relative bonds between the

child and both the parent and caregivers, an appropriate consideration when considering

the best interests of the child, were more significant in Kimberly F. (56 Cal.App.4th at p.

533) than here.5 Finally, the degree to which the problem may be easily removed or



5       Based on many visits observed by the social worker between Mother and Baby,
the social worker noted their relationship resembled that of a friend or close relative
rather than a parent: Baby was not distressed when separating from Mother, did not look
to her for approval or affection, and at times did not reciprocate Mother's affection and
sought the caregiver instead. In contrast, the social worker observed Baby has identified
                                             15
ameliorated, and the degree to which it has, is considered under the Kimberly F. factors.

(In re Kimberly F., supra, 56 Cal.App.4th at p. 532.) Here, Mother has not shown a

change of circumstance in treating her drug addiction, and thus Kimberly F. does not aid

Mother's claim that it was an abuse of discretion to deny her section 388 petition.

       At the section 388 hearing, the court considered Baby's best interests based on her

needs of permanency due to her young age and developmental needs for stability, safety,

and emotional well-being; and the high risk of leaving her in foster care, the least

desirable placement. Ultimately, the court found Mother did not meet her burden in

establishing changed circumstances or new evidence and found that it was in Baby's best

interests for her to remain with her current caregiver in a stable situation. We conclude

Mother has not shown the court's ruling denying her section 388 petition was an abuse of

discretion.

       B. Mother's Challenge to the Ruling Terminating Parental Rights

       Mother asserts the trial court erred when it ordered her parental rights terminated

and approved a permanent plan of adoption for Baby, arguing there was no substantial

evidence that the parent-child bond exception did not apply.

       Legal Framework

       "At a section 366.26 hearing the court is charged with determining a permanent

plan of care for the child. If a child is likely to be adopted, adoption is the plan preferred

her caregiver as her primary caregiver by seeming distressed when she is separated from
her and looking to her when exploring unfamiliar areas or persons. A court could have
concluded that, although Mother appeared bonded to Baby and maintained regular
visitation throughout the case, her relationship with Baby was minimal in comparison to
the caregiver's primary relationship with Baby.
                                              16
by the Legislature. [Citation.] The Legislature has provided an exception to the general

rule of adoption: the court should not order a permanent plan of adoption when

termination of parental rights would be detrimental to the child because '[t]he parents . . .

have maintained regular visitation and contact with the [child] and the [child] would

benefit from continuing the relationship.' " (In re Casey D., supra, 70 Cal.App.4th at

p. 50, quoting former § 366.26, subd. (c)(1)(A), now § 366.26, subd. (c)(1)(B)(i).)

       Once the court determines the child is likely to be adopted, the burden shifts to the

parent to show termination of parental rights would be detrimental to the child under one

of the exceptions listed in section 366.26, subdivision (c)(1) (In re Michael G. (2012) 203

Cal.App.4th 580, 589), such as the exception for the parent-child beneficial relationship

exception. "In the context of the dependency scheme prescribed by the Legislature, we

interpret the 'benefit from continuing the [parent/child] relationship' exception to mean

the relationship promotes the well-being of the child to such a degree as to outweigh the

well-being the child would gain in a permanent home with new, adoptive parents. In

other words, the court balances the strength and quality of the natural parent/child

relationship in a tenuous placement against the security and the sense of belonging a new

family would confer. If severing the natural parent/child relationship would deprive the

child of a substantial, positive emotional attachment such that the child would be greatly

harmed, the preference for adoption is overcome and the natural parent's rights are not

terminated." (In re Autumn H. (1994) 27 Cal.App.4th 567, 575, italics added.)

       "Interaction between natural parent and child will always confer some incidental

benefit to the child. The significant attachment from child to parent results from the

                                             17
adult's attention to the child's needs for physical care, nourishment, comfort, affection and

stimulation. [Citation.] The relationship arises from day-to-day interaction,

companionship and shared experiences. [Citation.] The exception applies only where the

court finds regular visits and contact have continued or developed a significant, positive,

emotional attachment from child to parent." (In re Autumn H., supra, 27 Cal.App.4th at

p. 575.)

       "The factors to be considered when looking for whether a relationship is important

and beneficial are: (1) the age of the child, (2) the portion of the child's life spent in the

parent's custody, (3) the positive or negative effect of interaction between the parent and

the child, and (4) the child's particular needs." (In re Angel B. (2002) 97 Cal.App.4th

454, 467, fn. omitted.) "[F]or the [beneficial relationship] exception to apply, the

emotional attachment between the child and parent must be that of parent and child rather

than one of being a friendly visitor or friendly nonparent relative, such as an aunt." (Id.

at p. 468.) Frequent and loving contact between parent and child, without the existence

of a parental role in the child's life, may be insufficient to justify the selection of a

permanent plan other than adoption. (In re Beatrice M. (1994) 29 Cal.App.4th 1411,

1418-1419.)

       On appeal, we employ a hybrid standard of review by applying "the substantial

evidence standard of review to the factual issue of the existence of a beneficial parental

relationship, and the abuse of discretion standard to the determination of whether there is

a compelling reason for finding that termination would be detrimental to the child." (In

re Anthony B. (2015) 239 Cal.App.4th 389, 395.) The reason for this hybrid standard was

                                               18
explained in In re Bailey J. (2010) 189 Cal.App.4th 1308, in which the court observed its

decision whether an adoption exception applies involves two component determinations:

          "Since the proponent of the exception bears the burden of producing
          evidence of the existence of a beneficial parental or sibling
          relationship, which is a factual issue, the substantial evidence
          standard of review is the appropriate one to apply to this component
          of the juvenile court's determination. . . . [¶] The same is not true as
          to the other component of these adoption exceptions. The other
          component of both the parental relationship exception and the
          sibling relationship exception is the requirement that the juvenile
          court find that the existence of that relationship constitutes a
          'compelling reason for determining that termination would be
          detrimental.' (§ 366.26, subd. (c)(1)(B), italics added.) A juvenile
          court finding that the relationship is a 'compelling reason' for finding
          detriment to the child is based on the facts but is not primarily a
          factual issue. It is, instead, a 'quintessentially' discretionary
          decision, which calls for the juvenile court to determine the
          importance of the relationship in terms of the detrimental impact that
          its severance can be expected to have on the child and to weigh that
          against the benefit to the child of adoption. [Citation.] Because this
          component of the juvenile court's decision is discretionary, the abuse
          of discretion standard of review applies." (Id. at pp. 1314-1315.)

       Analysis

       We conclude Mother has not shown the evidence, viewed in the light most

favorable to the judgment (In re Autumn H., supra, 27 Cal.App.4th at pp. 575-576), is

insufficient to support the determination that there was not a significant parent-child bond

between Mother and Baby, nor has Mother shown that it was an abuse of discretion to

determine that the benefits of adoption outweighed the severance of the relationship that

had developed between Mother and Baby.

       Although the evidence showed Mother regularly visited Baby and there was

affectionate contact, the evidence also supports the conclusion Mother did not occupy a


                                            19
parental role in Baby's life. Although Mother regularly visited and engaged with Baby by

playing with her and showing her affection, the social worker noted Baby looked to the

caregiver for approval and addressed her as "Mommy," in contrast to her behaviors

toward Mother, because Baby does not look to Mother for approval, does not embrace

Mother when strangers are present, separates from Mother without distress, and runs to

the caregiver rather than Mother when she is startled by a loud noise and needs

comforting. The social worker testified that their relationship resembled that of a close

friend or relative rather than as the birth parent, and it is the latter relationship that is

contemplated for the application of the beneficial parent-child relationship. (In re C.F.

(2011) 193 Cal.App.4th 549, 555 ["A parent must show more than frequent and loving

contact or pleasant visits. [Citation.] . . . The parent must show he or she occupies a

parental role in the child's life, resulting in a significant, positive, emotional attachment

between child and parent."].) We conclude substantial evidence supports the conclusion

Mother had some relationship with Baby but did not have the substantial emotional

attachment contemplated by the parent-child bond exception to the preference for

adoption as a permanent plan.

       Moreover, we cannot conclude it was an abuse of discretion to determine that the

benefits of adoption outweighed any detrimental impact to Baby from severing Mother's

relationship with her. The evidence showed Baby had lived with the caregiver her entire

life and identified the caregiver as "mommy," and the caregiver was willing to adopt

Baby and provide her with a stable and safe home. Although there may have been some

detrimental impact to Baby from ending her relationship with a person who was likened

                                                20
to a close friend or relative, we cannot conclude it was an abuse of discretion to decide

that the significant value of the safety and stability of adoption outweighed any detriment.

                                      DISPOSITION

       The orders are affirmed.




                                                                McDONALD, Acting P. J.
WE CONCUR:



O'ROURKE, J.



AARON, J.




                                            21